[Cite as Konieczka v. U.C.R.C., 2011-Ohio-4094.]

              Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 95697


                                   GARY KONIECZKA

                                                         PLAINTIFF-APPELLANT

                                                   vs.

                                      U.C.R.C., ET AL.

                                                         DEFENDANTS-APPELLEES




                                           JUDGMENT:
                                            AFFIRMED


                                 Administrative Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-717717

        BEFORE: Stewart, P.J., Celebrezze, J., and Sweeney, J.

        RELEASED AND JOURNALIZED: August 18, 2011
FOR APPELLANT

Gary Konieczka, Pro Se
3115 Tuxedo Avenue
Parma, OH 44134


ATTORNEYS FOR APPELLEE DIRECTOR, OHIO DEPARTMENT OF JOB AND
FAMILY SERVICES

Michael DeWine
Ohio Attorney General

BY: Laurel Blum Mazorow
Assistant Attorney General
Health and Human Services Section
Unemployment Compensation Unit
State Office Building, 11th Floor
615 W. Superior Avenue
Cleveland, OH 44113-1899


ATTORNEY FOR APPELLEE MACA TRANSPORT, INC.

Christopher J. Freeman
P.O. Box 401
Medina, OH 44258-0401
MELODY J. STEWART, P.J.:

       {¶ 1} This cause came to be heard upon the accelerated calendar

pursuant to App.R. 11.1 and Loc.R. 11.1,                the record from the Cuyahoga County
                                                    1




Court of Common Pleas, and the briefs and oral arguments of counsel.

       {¶ 2} Claimant-appellant,              Gary      Konieczka,        filed    a    claim      for

unemployment compensation benefits after he quit his job with Maca

Transport, Inc., but the claim was disallowed because he failed to provide

specific facts regarding his reasons for quitting. Konieczka appealed from

that determination, but a hearing officer found the appeal was untimely filed.

 The review commission upheld that finding.                       Konieczka appealed to the

court of common pleas, but the court found that the review commission’s

decision was not unlawful, unreasonable, or unsupported by the manifest

weight of the evidence.

       {¶ 3} Konieczka appears pro se, and although his brief does not set

forth an assignment of error, it appears that he is claiming that the director

should not have issued a decision without first considering Konieczka’s

reasons for quitting.




        App.R. 11.1(E) states: “Determination and judgment on appeal. It shall be sufficient
       1


compliance with App. R. 12(A) for the statement of the reason for the court’s decision as to each error
to be in brief and conclusionary form.” See, also, Form 3, Appendix of Forms to the Rules of
Appellate Procedure.
      {¶ 4} The review commission did not consider whether Konieczka quit

his job with just cause because it found that he failed to file a timely appeal

from the director’s ruling. R.C. 4141.281(A) states that an appeal from a

determination of benefit rights or a claim for benefits determination must be

made within 21 calendar days of the determination.        In the absence of a

timely appeal made in accordance with R.C. 4141.281(A), the review

commission is without jurisdiction to conduct further review of the director’s

determination.   Clemons v. Ohio State Dept. of Job & Family Serv., 10th

Dist. No. 03AP-976, 2004-Ohio-6251, at ¶3; Fisher v. Yellow Freight Sys. Inc.,

5th Dist. No. 2003CA00391, 2004-Ohio-5193, at ¶11.

      {¶ 5} The director’s decision disallowing benefits was dated April 17,

2009. It stated that Konieczka had 21 days’ appeal rights and that: “TO

BE TIMELY, YOUR APPEAL MUST BE RECEIVED/POSTMARKED

NO LATER THAN 05/08/2009.” (Emphasis sic.) Konieczka did not file his

notice of appeal until June 5, 2009.

      {¶ 6} During a hearing held before the review commission, Konieczka

admitted that he had requested to be notified of the director’s decision online

and that he did, in fact, receive notice of the April 17, 2009 decision by email

before the appeal deadline. He did not open the email, however, because he

“didn’t know how to navigate on the computer.”
       {¶ 7} A     reviewing court may reverse the review commission’s

determination only if it is unlawful, unreasonable, or against the manifest

weight of the evidence. Geretz v. Ohio Dept. of Job & Family Servs., 114

Ohio St.3d 89, 2007-Ohio-2941, 868 N.E.2d 669, ¶10, citing Tzangas, Plakas

& Mannos v. Ohio Bur. of Emp. Servs., 73 Ohio St.3d 694, 697,

1995-Ohio-206, 653 N.E.2d 1207.               The court did not act unreasonably by

affirming the review commission’s finding that Konieczka did not timely

appeal from the director’s determination. The undisputed evidence shows

that Konieczka received notice of the director’s decision disallowing his

application for benefits but failed to file an appeal from that decision in a

timely manner.

       Judgment affirmed.

       It is ordered that appellees recover of appellant their costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




___________________________________________
MELODY J. STEWART, PRESIDING JUDGE
FRANK D. CELEBREZZE, JR., J., and
JAMES J. SWEENEY, J., CONCUR